Citation Nr: 1813059	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-58 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to the service-connected schizophrenic reaction, paranoid type, and organic brain syndrome secondary to electroconvulsive therapy.

2. Entitlement to service connection for left eye nerve damage, to include as secondary to the service-connected schizophrenic reaction, paranoid type, and organic brain syndrome secondary to electroconvulsive therapy.

3. Entitlement to service connection for congestive heart failure, to include as secondary to the service-connected schizophrenic reaction, paranoid type, and organic brain syndrome secondary to electroconvulsive therapy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for congestive heart failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's hypertension did not have its onset in service, was not caused or aggravated by service or a service-connected disability, and did not manifest itself to a compensable degree within one year of service.

2. The preponderance of the evidence shows that the Veteran's left eye nerve damage did not have its onset in service and was not caused or aggravated by service or a service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include on a secondary basis, have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for left eye nerve damage, to include on a secondary basis, have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Statement of the Case (SOC), mailed in October 2016, was returned as undeliverable. However, the Veteran certified his appeal to the Board via a VA Form 9 in November 2016, indicating that he was aware of the SOC, and his representative does appear to have received it. Additionally, a Supplemental Statement of the Case (SSOC) was provided to the Veteran in November 2017, and there is no indication that he did not receive it. Thus, the Board finds that the duty to notify has been met.




II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus.  However, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

	A. Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101). Under Diagnostic Code 710, a 10 percent disability evaluation is assigned for  hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, (Diagnostic Code 7101). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran has been diagnosed with hypertension.  See May 2016 VA Examination Report. Thus, the first element of a service connection claim is satisfied. The Veteran asserts that his hypertension is the result of his treatment for his service-connected schizophrenic reaction. The second element of direct service connection is not satisfied because the Veteran did not have hypertension in service, nor has there been probative evidence submitted that any in-service disease or injury caused the hypertension. Notably, upon separation from service, the Veteran's blood pressure was documented as 122/74. See June 1952 Separation Examination.

In this case, the preponderance of the evidence is against a finding that there is a link between the Veteran's hypertension and his treatment for his schizophrenic reaction or his military service.

In May 2016, a VA examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his medication for his service-connected schizophrenic reaction. The examiner acknowledged that the Veteran was diagnosed with hypertension while taking Zyprexa for his psychiatric disability, but explained that Zyprexa was more likely to cause hypotension.

In August 2017, an addendum VA opinion was obtained in which the examiner determined that the hypertension was less likely than not proximately due to or the result of the Veteran's medication for his service-connected schizophrenic reaction. He noted that at the time of the diagnosis of hypertension, the Veteran was taking Zyprexa. However, he reasoned that hypertension was not a medical condition caused by Zyprexa. The examiner supported these conclusions with medical literature that indicated that hypertension was not an effect of Zyprexa or Ambien. The examiner also concluded that electroconvulsive therapy did not cause or aggravate hypertension. He cited extensive medical literature regarding the effects of such therapy in support of these conclusions.

The Board affords the August 2017 VA opinion a high probative value. In this regard, the examiner reviewed the Veteran's file and offered a comprehensive discussion analyzing all of the pertinent evidence of record and explaining the basis for the opinion, as supported by medical literature. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

There is no medical evidence of record indicating that the Veteran's hypertension is linked to his service-connected schizophrenic reaction or his military service. The only evidence in support of such a link is his own lay assertion. 

As discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion for his hypertension. Determining the etiology of the Veteran's hypertension requires medical inquiry into cardiovascular processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that his hypertension was caused by his military service. Additionally, it may not be established as secondary to treatment for the service-connected schizophrenic reaction, as the probative medical evidence demonstrates that the two are unrelated. 

There is no evidence in the record showing that he was diagnosed with or treated for hypertension or high blood pressure within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time. The May 2016 VA examination report indicates that the Veteran was first diagnosed with hypertension in 2002. Thus, the Board finds that the Veteran's hypertension did not manifest within one year of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

As such, the preponderance of the evidence is against service connection for a hypertension, to include as secondary to treatment for the service-connected schizophrenic reaction. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


	B. Left Eye Nerve Damage

The Veteran has been diagnosed with central retinal vein occlusion, as well as bilateral age-related senile nuclear sclerosis, during the appeal period. See May 2016 VA Examination Report. Thus, the first element of a service connection claim is satisfied. The Veteran asserts that his left eye nerve damage is the result of treatment for his service-connected schizophrenic reaction. The second element of direct service connection is not satisfied because the Veteran did not have left eye nerve damage, or any eye disabilities, in service, nor has there been probative evidence submitted that any in-service disease or injury caused the left eye nerve damage. See June 1952 Separation Examination.

In this case, the preponderance of the evidence is against a finding that there is a link between the Veteran's left eye nerve damage and his treatment for his schizophrenic reaction, or his military service. 

In May 2016, a VA examiner opined that there was no correlation between the left eye disability and the Veteran's past psychotic medications. The examiner concluded that the present ocular disabilities were not directly related to military service, based upon the provided history, while also finding that they were less likely than not proximately due to or the result of his medication for his service-connected schizophrenic reaction. 

In September 2017, an addendum VA opinion was obtained in which the examiner determined that the left eye nerve damage was less likely than not proximately due to or the result of the Veteran's medication for his service-connected schizophrenic reaction, including Zyprexa, Ambien, and electroconvulsive therapy. He noted that at the time of the diagnosis of the central retinal vein occlusion, the Veteran was no longer taking Zyprexa. He further noted that the Veteran had been diagnosed with hypertension, prior to the diagnosis of central retinal vein occlusion, and explained that hypertension is a common cause of such an eye disability. The examiner also indicated that medical literature did not contain any findings of a correlation between the Ambien prescribed for the Veteran's schizophrenic reaction and such ocular nerve damage. The examiner further concluded that the left eye nerve damage had not been aggravated beyond its baseline level of severity, based upon unchanged vision of 20/200 of the left eye at a 2007 examination and at a 2016 examination.

The Board affords the September 2017 VA opinion a high probative value. In this regard, the examiner reviewed the Veteran's file and offered a comprehensive discussion analyzing all of the pertinent evidence of record and explaining the basis for the opinion, as supported by medical literature. Additionally, the examiner attributed the left eye nerve damage to an alternative factor based upon the Veteran's medical history. See Nieves-Rodriguez, supra. 

There is no medical evidence of record indicating that the Veteran's left eye nerve damage is linked to his service-connected schizophrenic reaction or his military service. The only evidence in support of such a link is his own lay assertion. 

As discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion for his left eye nerve damage. Determining the etiology of the Veteran's left eye nerve damage requires medical inquiry into ophthalmological processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that his left eye nerve damage was caused by his military service. Additionally, it may not be established as secondary to treatment for the service-connected schizophrenic reaction, as the probative medical evidence demonstrates that the two are unrelated.

As such, the preponderance of the evidence is against service connection for left eye nerve damage, to include as secondary to treatment for the service-connected schizophrenic reaction. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected schizophrenic reaction, paranoid type, and organic brain syndrome secondary to electroconvulsive therapy, is denied.

Entitlement to service connection for left eye nerve damage, to include as secondary to the service-connected schizophrenic reaction, paranoid type, and organic brain syndrome secondary to electroconvulsive therapy, is denied.


REMAND

A review of the record indicates the existence of potentially outstanding private medical treatment records that could be relevant to the Veteran's remaining claim. On August 3, 2017, he reported that he received treatment related to his congestive heart failure at Sanford Hospital, which he evidently thought would be relevant to this matter. Although the RO sent the Veteran a form to authorize the release of these records to VA on August 31, 2017, the record indicates that the form was returned as undeliverable. As the record does not reflect that any additional effort has been made to obtain the Veteran's authorization to procure these potentially outstanding records, upon remand the RO should undertake such action, and properly document all attempts, if necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With appropriate authorization from the Veteran, attempt to obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from Sanford Hospital.

All attempts to procure these records should be documented, including any negative responses.

2. After undertaking any further development as may become indicated, readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


